Citation Nr: 1538911	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right shoulder bursitis with status post arthroscopic repair of torn anterior labrum with mild degenerative changes and residual surgical scar (right shoulder disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for right ankle chip avulsion fracture with degenerative joint disease (right ankle disability).

4.  Entitlement to service connection for a left hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a right hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for a left elbow disorder, including as due to a qualifying chronic disability to include undiagnosed illness.
7.  Entitlement to service connection for a right elbow disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and daughter


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1977 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 (increased ratings for right shoulder and right ankle disabilities), August 2013 (service connection claims), and January 2014 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2015, at a Board videoconference hearing, the Veteran and the Veteran's daughter provided testimony relevant to the appeal from the RO in Muskogee, Oklahoma, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of service connection for arthritis and tendonitis for the elbows and wrists have been raised by the record in the October 2014 Dr. E. examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Bilateral elbow and wrist arthritis were not diagnosed during the June 2012 VA examination, have not been confirmed by x-ray evidence, or addressed, whether through description of symptoms or otherwise, during the June 2015 Board hearing.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  During the June 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for right ear hearing loss.

2.  For the entire rating period from October 10, 2007, the right shoulder disability has been manifested by limitation of right arm motion to shoulder level, including due to pain, weakness, stiffness, and tenderness, and functional impairment including difficulty lifting and carrying heavy objects.

3.  For the entire rating period from October 10, 2007, the right ankle disability has been manifested by symptoms and functional impairment including limitation of dorsiflexion to 5 degrees, limitation of plantar flexion to 20 degrees, including due to pain, stiffness, and swelling, as well as instability resulting in guarded walking.  

4.  The Veteran has current bilateral carpal tunnel syndrome.

5.  The Veteran injured the hands in service.

6.  The current bilateral carpal tunnel syndrome is related to service.

7.  The Veteran has current bilateral cubital tunnel syndrome.

8.  The Veteran injured the elbows in service.

9.  The current bilateral cubital tunnel syndrome is related to service.

10.  The Veteran has current left shoulder arthritis.

11.  The Veteran injured the left shoulder in service.

12.  The current left shoulder arthritis is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for right ear hearing loss.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from October 10, 2007, the criteria for an increased rating of 20 percent for the right shoulder disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from October 10, 2007, the criteria for an increased rating of 20 percent for the right ankle disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5003-5271 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral cubital tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left shoulder degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim for service connection for right ear hearing loss is decided as a matter of law, no discussion of the duties to notify and assist is required on this issue.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

As the Board is granting the full benefit sought on appeal as it relates to the claims for service connection for left and right hand disorders, left and right elbow disorders, left shoulder degenerative joint disease, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a November 2010 letter sent prior to the initial denial of the increased rating claims for the right shoulder and right ankle disabilities, the RO advised the Veteran to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that should be submitted in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The November 2010 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, the June 2015 Board hearing transcript, and the Veteran's lay statements.

VA examined the right ankle and right shoulder disabilities in January 2011.  The January 2011 VA examiner interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, and reported on the pertinent rating criteria.  As such, the Board finds that the January 2011 VA musculoskeletal examination report is adequate and that no further examination or medical opinion is needed to decide the issues of ratings for the service-connected right ankle and right shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Withdrawal of Appeal for Service Connection for Right Ear Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

During the June 2015 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal for service connection for right ear hearing loss.  See June 2015 Board hearing transcript at 3.  As a result, there remain no questions of fact or law for appellate consideration on the issue of service connection for right ear hearing loss.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for hearing loss, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).


Increased Rating for Right Shoulder Disability

Service connection for the right shoulder disability was granted by the RO in a November 2001 rating decision, which assigned an initial 10 percent disability rating, effective May 21, 2001.  On October 7, 2010, the Veteran filed a claim for an increased disability rating based on right shoulder pain that limits motion.  See, e.g., March 2012 VA Form 21-4138.

As a preliminary matter, the Board finds that the right arm is the Veteran's major arm.  The June 2012 VA examination report lists the right hand as the dominant hand; therefore, the right arm is considered the major arm.

For the entire increased rating period from October 7, 2010, the right shoulder disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5003 is used for rating arthritis disabilities, while Diagnostic Code 5203 indicates the schedular rating criteria used to rate shoulder disabilities.

Under Diagnostic Code 5203, a 10 percent disability rating is warranted for either malunion of the minor scapula or clavicle, or nonunion of the minor scapula or clavicle without loose movement.  A 20 percent rating is available for either nonunion of the minor clavicle or scapula with loose movement, or dislocation of the minor clavicle or scapula.  Diagnostic Code 5203 also permits rating on impairment of function of the contiguous joint.  Id.  

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from October 10, 2007, the weight of the evidence is against finding that the right shoulder disability manifested either nonunion of the right clavicle or scapula with loose movement, or dislocation of the right clavicle or scapula.  The Veteran has not asserted, and the remaining lay and medical evidence does not otherwise show, right scapula or clavicle with loose movement, or dislocation of the right clavicle or scapula.  For the reasons above, the Board finds that, for the entire increased rating period from October 10, 2007, an increased rating in excess of 
10 percent is not warranted under Diagnostic Code 5203 for the right shoulder disability.  As noted above, however, the right shoulder disability may be rated based on limitation of motion of the right shoulder.

Diagnostic Code 5201 assigns a 20 percent rating for limitation of motion of the major arm to shoulder level, a 30 percent rating for limitation of the major arm midway between the side and shoulder level, and a 40 percent rating for limitation of the major arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.71, Plate I.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from October 10, 2007, the evidence is in equipoise as to whether the right shoulder disability picture more closely approximates the criteria for a higher 20 percent disability rating, but no higher than 20 percent.  During the June 2015 Board hearing, the Veteran testified and demonstrated that the right arm can be lifted to approximately shoulder height before pain and a popping sensation begin to limit motion.  See Board hearing transcript at 8-9.  The June 2015 Board hearing testimony is consistent with the January 2011 VA joint examination report, which shows right shoulder abduction from 0 to 150 degrees, with pain at 90 degrees.  See 38 C.F.R. § 4.71, Plate I (shoulder level is approximately 90 degrees).  The remainder of the lay and medical evidence, to include the January 2011 and June 2012 VA examinations, the private October 2014 examination by Dr. E., VA and private treatment records, and the Veteran's oral testimony and written statements, does not suggest that the right arm limitation of motion more nearly approximates 25 degrees from the side. 

In sum, for the entire rating period from October 10, 2007, the evidence demonstrates that the right shoulder disability has more nearly approximated limitation of right arm motion to shoulder level due to pain, weakness, stiffness, and tenderness, and functional impairment including difficulty lifting and carrying heavy objects.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from October 10, 2007, the symptoms and functional impairment of the right shoulder disability more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5201.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has further considered whether an increased rating in excess of 20 percent is warranted under any other provision of the rating schedule; however, because neither the lay nor the medical evidence reflects ankylosis of scapulohumeral articulation, Diagnostic Code 5200 is not applicable.  38 C.F.R. § 4.71a. Similarly, the evidence does not demonstrate impairment of the right humerus, Diagnostic Code 5202 is not applicable.  Id.  For these reasons, the Board finds that a preponderance of the evidence - even after considering DeLuca factors and measuring the end of the ranges of motion from where pain begins - is against an increased rating in excess of 20 percent for the right shoulder disability for the entire increased rating period from October 10, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Increased Rating for Right Ankle Disability

Service connection for a right ankle disability was granted by the RO in an April 1997 rating decision, which assigned an initial noncompensable (0 percent) disability rating.  In a November 2001 rating decision, the RO granted an increased disability rating of 10 percent, effective May 21, 2001.  On October 10, 2007, the Veteran filed a claim for an increased rating based on worsening right ankle symptoms including pain and rolling.  See, e.g., January 2011 VA examination report.

For the entire rating period from October 10, 2007, the right ankle disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271.  Diagnostic Code 5271 indicates that the right ankle has been rated based on  limitation of ankle motion.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent rating is warranted for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In addition, Diagnostic Code 5003 provides a minimum 10 percent disability rating on the basis of painful arthritis with noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for degenerative arthritis (Diagnostic Code 5003) is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from October 10, 2007, the weight of the evidence is in equipoise as to whether the right ankle disability picture more nearly approximates the criteria for a 20 percent rating, but no higher than 20 percent, under Diagnostic Code 5271 based on limitations more nearly approximating marked limitation of motion.

VA examined the right ankle in January 2011.  Veteran complained of intermittent pain, stiffness, swelling, and redness.  The Veteran also reported that the right ankle was very weak and tended to roll easily.  The Veteran stated that pain can limit the ability to bear weight on the right leg, but denied use of a crutch, brace, or corrective shoe, or any limitation on usual daily activities.  Right ankle range of motion measurements include dorsiflexion from 0 to 10 degrees, with pain at 5 degrees, and plantar flexion from 0 to 25 degrees, with pain at 20 degrees.

In June 2012, the right ankle was examined during a VA Gulf War general medical examination.  Right ankle dorsiflexion and plantar flexion both exhibited normal strength.

Dr. E., a private physician, examined the right ankle in October 2014.  Dr. E. noted tenderness and crepitation of the medial ankle, and laxity of the medial ligaments.  Range of motion measurements for the right ankle included 40 degrees of flexion, 15 degrees of dorsiflexion, 15 degrees of inversion, and 10 degrees of eversion.  

During the June 2015 Board hearing, the Veteran testified that the right ankle twists and sprains easily.  See Board hearing transcript at 15.  The Veteran described uncertainty when walking due to apprehension about the right ankle rolling.  Id.

In sum, for the entire rating period from October 10, 2007, the evidence demonstrates that the right ankle disability has manifested symptoms and functional impairment including limitation of dorsiflexion to 5 degrees, limitation of plantar flexion to 20 degrees, including due to pain, stiffness, and swelling, as well as instability resulting in guarded walking.  While the symptoms and impairment have not limited the Veteran's ability to perform daily activities, the pain and instability that result in limited motion, difficulty bearing weight, and guarding more nearly approximate marked limitation of right ankle motion.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period from October 10, 2007, the criteria for a higher 20 percent disability rating under Diagnostic Code 5271 have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 20 percent disability rating is the maximum rating under Diagnostic Code 5271; therefore, a rating in excess of 
20 percent under Diagnostic Code 5271 is not available.  38 C.F.R. § 4.71a.

The Board further finds that a higher or separate schedular rating is not warranted under any of the other codes pertaining to the ankle.  The evidence shows that the right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the right ankle has undergone astragalectomy; thus, Diagnostic Code 5274 is not applicable.  Lastly, the evidence does not show malunion of the os calcis or astragalus; therefore, a higher or separate rating under Diagnostic Code 5273 is not warranted.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5201, specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As the Veteran's right shoulder disability manifested symptoms and functional impairment including limitation of right arm motion to shoulder level, including due to pain, weakness, stiffness, and tenderness, and functional impairment including difficulty lifting and carrying heavy objects, the Board finds that the schedular rating criteria are adequate to rate the right shoulder symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected right shoulder disability.

Similarly, the Board finds that the symptomatology and impairment caused by the right ankle disability is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating under Diagnostic Code 5271.  For the entire rating period on appeal, the right ankle disability manifested symptoms including limitation of motion, including due to pain, stiffness, and swelling, and instability resulting in guarded walking.  These functional effects have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  In the absence of exceptional factors associated with the service-connected right ankle disability, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are posttraumatic stress disorder (PTSD), thoracolumbar spine degenerative disc disease, tinnitus, bilateral meniscal tears, left ear hearing loss, Bell's palsy, and esotropia.  In addition, pursuant to the decisions below, the Veteran is also service-connected for bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and left shoulder degenerative joint disease.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right shoulder and right ankle disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with right shoulder and right ankle disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The separate issue of entitlement to a TDIU is discussed below.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for a Bilateral Hand Disorder

The Veteran asserts that current left and right hand disorders are related to service.  Specifically, the Veteran contends that bilateral hand numbness began in service and has continued intermittently since service separation.  See June 2015 Board hearing transcript at 21.

Initially, the Board finds that the Veteran has current bilateral carpal tunnel syndrome.  The June 2012 VA examiner diagnosed bilateral carpal tunnel syndrome.

After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran injured the hands in service.  Although the service treatment records do not show treatment, complaints, or symptoms related to a bilateral hand disorder, such as complaints of bilateral hand pain or numbness, the Veteran has provided credible testimony that bilateral hand numbness was present in service.  See id.  The Veteran has reported working with vibratory and other tools while working as an aircraft mechanic, and the DD Form 214 reflects 20 years of service as flight engineer and aircraft standardization examiner.  In consideration of the Veteran's history, Dr. E., a private examiner, opined that work with vibratory and other tools as well as torquing caused the tendons on the volar and radial aspects of the wrists to become hypertrophied.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the hands in service.

The Board next finds that the weight of the lay and medical evidence is in equipoise as to whether the current bilateral carpal tunnel syndrome is related to service.  
Dr. E. opined that the hypertrophied tendons - caused by work with mechanic tools - impinged the nerve at the wrists and caused bilateral carpal tunnel syndrome.  
Dr. E. considered the repetitive nature of the Veteran's duties, as well as the in-service symptoms described by the Veteran, including onset of numbness at the wrists and in the fingers, a need to wear wrist braces, and the morning routine of shaking and the rubbing the hands to activate the hand and forearm muscles.

VA examined the hands as part of the June 2012 Gulf War general medical examination.  The June 2012 VA examiner did not provide an opinion as to whether a bilateral hand disorder was directly caused by service; however, the June 2012 VA examiner instead opined that an August 1985 in-service right hand injury did not aggravate a right hand disorder that, according to the June 2012 VA examiner, clearly and unmistakably preexisted service.  During the service enlistment examination in March 1977, the Veteran reported the he had a hand operation (side not specified) at age 12; however, the service enlistment examiner did not note a left or right hand disorder on either side, and indicated a normal clinical evaluation of the upper extremities.  Moreover, an undated S.F. 93 examination report includes a medical history suggesting that both hands had fully recovered from a childhood injury.  For these reasons, the Board finds that the June 2012 VA medical opinion regarding the etiology of a bilateral hand disorder is based on an inaccurate factual premise and does not constitute probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In sum, the Veteran credibly testified regarding onset of bilateral carpal tunnel syndrome symptoms in service, which was corroborated by the testimony of his daughter.  See Board hearing transcript at 31.  Dr. E. provided a medical opinion relating the bilateral carpal tunnel syndrome to the Veteran's duties in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral carpal tunnel syndrome is related to service, and that the criteria for service connection for right and left carpal tunnel syndrome have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection for left and right carpal tunnel syndrome on a direct theory of entitlement, the Board does not reach the theories of presumptive service connection under 38 C.F.R. § 3.317 for qualifying chronic disabilities related to Persian Gulf War service, or under the "chronic" disease presumptive service connection criteria (other organic disease of the nervous system) at 38 C.F.R. §§ 3.307 and 3.309 for chronic in-service symptoms, continuous post service symptoms, or symptoms manifesting to a compensable degree within one year of service separation. 

Service Connection for Bilateral Elbow Disorder

The Veteran asserts that a bilateral elbow disorder is related to service.  Similar to the discussion above, the Veteran contends that bilateral elbow numbness and tingling began in service.  See Board hearing transcript at 33.

The Board finds that the Veteran has current bilateral cubital tunnel syndrome.  The June 2012 VA examiner diagnosed bilateral cubital tunnel syndrome.

After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the Veteran injured the elbows in service.  Although the service treatment records do not show treatment, complaints, or symptoms related to a bilateral elbow disorder, such as complaints of bilateral elbow numbness or tingling, the Veteran has provided credible testimony that bilateral elbow numbness and tingling were present in service.  See id.  Dr. E. opined that work with vibratory and other tools as well as torquing caused the tendons in the medial aspect of the elbows to become hypertrophied.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the elbows in service.

The Board next finds that the weight of the lay and medical evidence is in equipoise as to whether the current bilateral cubital tunnel syndrome is related to service.  
Dr. E. opined that the hypertrophied tendons - caused by work with mechanic tools - impinged the ulnar nerves at the elbows, which is the underlying cause of the current bilateral cubital tunnel syndrome.  Dr. E. considered the repetitive nature of the Veteran's duties, as well as the in-service symptoms described by the Veteran, including onset of numbness and tingling in the elbows.  

VA examined the hands as part of the June 2012 Gulf War general medical examination.  The June 2012 VA examiner opined that it is less likely than not that the bilateral cubital tunnel syndrome was caused by service.  The June 2012 VA examiner reasoned that the Veteran had one instance of nonspecific "joint pain" in service, but no symptoms, evaluation, diagnosis, or treatment for bilateral cubital tunnel syndrome in service.

On review of the medical opinions provided by Dr. E. and the June 2012 VA examiner, the Board assigns more probative weight to the Dr. E.'s medical opinion.  Dr. E. considered the medical history as reported by the Veteran, whereas there is no indication from June 2012 VA examination report that the June 2012 VA examiner received a medical history from the Veteran, including the reported onset of bilateral elbow numbness in service.  Dr. E. also explained how the Veteran's in-service duties contributed to the disease mechanism of cubital tunnel syndrome, whereas it is not clear that the June 2012 VA examiner considered the Veteran's in-service duties at all.  For these reasons, the Board is more persuaded by Dr. E.'s medical opinion.  See Prejean, 13 Vet. App. at 448-49; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 348.

In sum, the Veteran credibly testified regarding onset of bilateral cubital tunnel syndrome symptoms in service, which was corroborated by the testimony of his daughter.  See Board hearing transcript at 31.  Dr. E. provided a medical opinion relating the bilateral cubital tunnel syndrome to the Veteran's duties in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral cubital tunnel syndrome is related to service, and that the criteria for service connection for right and left cubital tunnel syndrome have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection for left and right cubital tunnel syndrome on a direct theory of entitlement, the Board does not reach the theories of presumptive service connection under 38 C.F.R. § 3.317 for qualifying chronic disabilities related to Persian Gulf War service, or under the "chronic" disease presumptive service connection criteria (other organic disease of the nervous system) at 38 C.F.R. §§ 3.307 and 3.309 for chronic in-service symptoms, continuous post service symptoms, or symptoms manifesting to a compensable degree within one year of service separation. 

Service Connection for Left Shoulder Disorder

Lastly, the Veteran seeks service connection for a left shoulder disorder.  The Veteran asserts that he injured the left shoulder in service, and that left shoulder pain began in service and has been continuous since service separation.  See Board hearing transcript at 27-29.

The Board finds that the Veteran has current left shoulder degenerative joint disease.  The June 2012 VA examiner diagnosed left shoulder degenerative joint disease.

The Board next finds that the Veteran injured the left shoulder in service.  Service treatment records include treatment for left shoulder and arm pain.  The service clinician diagnosed left shoulder bursitis.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise as to whether the current left shoulder degenerative joint disease is related to service.  Dr. E. opined that it is as likely as not that 20 years of service duties that included working on engines, torquing, lifting, and bending caused repetitive strains of the left shoulder causing internal derangement that was significant by the time the Veteran separated from service.  Dr. E. further opined that it is more likely that not that the repetitive work as a flight engineer in service caused arthritis in the left shoulder.  As noted above, degenerative joint disease is a form of arthritis.

The June 2012 VA examiner opined that it is less likely than not that the left shoulder arthritis was caused by service.  The June 2012 VA examiner explained that, while there was one instance of left shoulder bursitis in service, the service treatment records that followed do not include or reflect any symptoms, evaluation, diagnosis, or treatment for left shoulder arthritis.

The evidence shows that the Veteran injured the left shoulder in a motor vehicle accident after service in February 2003.  During the June 2015 Board hearing, the Veteran testified that he received worker's compensation for the February 2003 left shoulder injury.  Nevertheless, in an April 2003 treatment record, Dr. C., an orthopedic surgeon, diagnosed chronic impingement syndrome of the left shoulder.  The "chronic" nature of the April 2003 diagnosis suggests that symptoms of a left shoulder disorder pre-existed the February 2003 left shoulder injury.  Although Dr. E. does not note or discuss this injury in the October 2014 medical opinion, given the chronic nature of the left shoulder disorder prior to the February 2003 left shoulder injury, the Board finds that the February 2003 left shoulder injury does not represent an intervening left shoulder injury (between the time of the left shoulder injuries in service and the October 2014 medical opinion by Dr. E.) sufficient enough to alter the probative weight assigned to Dr. E.'s October 2014 medical opinion.

As stated above, the Board assigns more probative weight to the Dr. E.'s medical opinion than the June 2012 VA medical opinion.  Dr. E. considered the medical history as reported by the Veteran, whereas there is no indication from June 2012 VA examination report that the June 2012 VA examiner received a medical history from the Veteran, including the reported onset of left shoulder pain in service.  Dr. E. also explained the how the Veteran's in-service duties contributed to the arthritic process in the left shoulder, whereas it is not clear that the June 2012 VA examiner considered the Veteran's in-service duties at all.  For these reasons, the Board is more persuaded by Dr. E.'s medical opinion.  See Prejean, 13 Vet. App. at 448-49; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 348.

In sum, the Veteran credibly testified regarding onset of left shoulder pain in service, which was corroborated by the testimony of his daughter.  See Board hearing transcript at 31.  Dr. E. provided a medical opinion relating left shoulder arthritis (degenerative joint disease) to the Veteran's duties in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that left shoulder degenerative joint disease is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection for left shoulder degenerative joint disease on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection under 38 C.F.R. § 3.317 for qualifying chronic disabilities related to Persian Gulf War service, or under the presumptive service connection criteria under 38 C.F.R. §§ 3.307 and 3.309 for chronic in-service symptoms, continuous post service symptoms, or symptoms of arthritis manifesting to a compensable degree within one year of service separation.  (The extraschedular consideration of TDIU, which is a distinct form of extra-schedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section.)


ORDER

The appeal for service connection for right ear hearing loss, having been withdrawn, is dismissed.

For the entire increased rating period from October 10, 2007, an increased disability rating of 20 percent, but no higher, for the right shoulder disability is granted.

For the entire increased rating period from October 10, 2007, an increased disability rating of 20 percent, but no higher, for the right ankle disability is granted.

Service connection for left hand carpal tunnel syndrome is granted.

Service connection for right hand carpal tunnel syndrome is granted.

Service connection for left elbow cubital tunnel syndrome is granted.

Service connection for right elbow cubital tunnel syndrome is granted.

Service connection for left shoulder degenerative joint disease is granted.


REMAND

TDIU

The Veteran contends that a TDIU is warranted based on the symptoms and impairment caused by the service-connected knee, back, shoulder, elbow, and wrist disabilities.  The Veteran asserts that these service-connected disabilities began to affect full time employment in May 2012.  See February 2014 VA Form 21-8940. 

Following the decision above, the Veteran is now service-connected for several additional disabilities including bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and left shoulder degenerative joint disease.  These newly service-connected disabilities will be rated by the RO. 

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the RO's assignment of ratings for the newly service-connected bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and left shoulder degenerative joint disease disabilities, to include the effect of the assigned ratings on the Veteran's combined disability rating and the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until disability ratings for bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and left shoulder degenerative joint disease.  Id.  Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Rate the bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and left shoulder degenerative joint disease.

2.  When the development above has been completed, the issue of entitlement to a TDIU should be readjudicated.  If the benefits sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


